Beasley, Presiding Judge.
In State v. Tate, 208 Ga. App. 117 (430 SE2d 9) (1993), we reversed the trial court’s grant of Tate’s motion to suppress. The Supreme Court granted certiorari and reversed our decision. Tate v. State, 264 Ga. 53 (440 SE2d 646) (1994). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Birdsong, P. J., and Andrews, J., concur.

Hesmer & Manning, John R. Hesmer, Jane P. Manning, for appellee.